HALE, District Judge.
[1-3] This case comes before me on the petition of the trustee in bankruptcy, to review the order of the referee allowing the claims of Alta and Isadore Kanter, minor children of the bankrupt, for services as clerks in the store of the bankrupt. The testimony shows that both children are less than 21 years of age; that the father kept a store; that he promised to pay the son $5 a week, besides his board, and the daughter $3 a week. These wages have never been wholly paid; the proofs seek to recover the balance of the wages. The trustee urges that the children have never been emancipated, and the parent has never relinquished his right to their services. An examination of the testimony convinces me that when the father made the promises to which I have referred, he intended a relinquishment of his right to the services of the minor children. The law is clear that a father may claim the services of his children while they are under age, and while they are supported by him, but he may relinquish that claim at any time; and, when he does, the profits of his children’s labor belong to themselves. In Vattier v. Hinde, 32 U. S. (7 Pet.) 252, 268 (8 L. Ed. 675), the question before the court was whether a conveyance of a lot of land from a father to a son was valid. It was alleged that this conveyance was made in consideration of a debt he owed for his son’s land. In speaking for the Supreme Court, Chief Justice Marshall said:
“Had tills transaction been in favor of any other creditor than a son, its fairness could never have been impeached. Had he, as guardian for any other person, secured a debt, under 1 lie same circumstances, the helpless infancy of the ward would not have tainted the transaction with fraud. The connection between the parties may excite suspicion, may justify a more scrutinizing investigation of all the circumstances; but if the result of this investigation he. as we think it is, that the conveyance was in payment of a debt of the most sacred obligation, a'debt which a conscientious debtor ought to have paid, it is valid in law.”
In the case before me, a similar issue is involved; the relationship of the parties justifies a careful investigation of all the circumstances. The plain question is, Did the father intend to relinquish his right to the services of the two minor children? If the same testimony had been given touching parties unrelated to each other, such testimony would clearly be convincing. Applying the same investigation to the case before me, I can have no question but that the father intended *278to relinquish his right to the services of both of the minor children If so, it would be unlawful to deprive the children of the results of their labor.
The order of the referee allowing the proofs of priority debts is affirmed.